Title: Abigail Adams to Mary Smith Cranch, 26 February 1786
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My dear sister
      London Grosvenor Square Febry 26 1786
     
     To you I am largely indebted for domestick intelligence and many valuable Letters. I have not found a single opportunity of writing to you since captain Callihan saild, except by way of Newyork which I have improved but once least I should put you to expence. Col Smith wrote a few lines in my Name to Mr Cranch with a bundle of Newspapers which he said should go by a private hand. I did not know of the opportunity till he was making up dispatches, and then I lamented that I had not time to write, he said he would counterfeit a letter for me, and afterwards told me that he had written. Your Letters by Young will indeed be old, for I have not yet received them, his ship was much injured and he put into Plimouth to refit and has not yet got up to London. But your Letters by mr Jenks I received in one month from their date which seemd to shorten the distance between us.
     From the account you give as well as others of my Friends of the conduct of a certain Gentleman, I am rejoiced that it can no longer give me the uneasiness it has done in time past. I am not very apprehensive of his taking a voyage. I am sure he will not, when he learns that the Lady is already engaged to a Gentleman much Worthyer of her than himself, a Gentleman whom you will be proud to take by the Hand, and own as a Nephew. I cannot pass a higher encomium upon him, than to Say that there is something in his manners; which often reminds me of my dear Brother Cranch. With regard to his person, he is tall Slender and a good figure, a complextion naturally dark, but made still more so, by seven or 8 years service in the Field, where he reaped laurels more durable than the tincture of a skin.
     He appears a Gentleman in every thought, word and action, domestick in his attachments, fond in his affections, quick as lightning in his feelings, but softned in an instant. His Character is that of a dutifull son and a most affectionate Brother. If you wish to know more of him Major Rice and mr Tudor are both acquainted with him as well as mr Gerry, and a parson Evans who I hear is courting miss Kent. With him he trod the uncultivated wilds through the Indian Country and commanded a Regiment under General Sullivan. As an officer his Character is highly meritorious, as a citizen he appears all that a Man ought to be, who loves his Country, and is willing to devote his talants to the Service of it.
     
      “Her voice in Counsel, in the fight her sword.”
     
     Let not the world say, that Pecuniary motives have prompted to this connection. I do not know that the prospects of the one are superiour to the others, only that Col S. has repeatedly been honourd with the confidence of his Country and stands fair for future promotion, and that he is an honourable Man. I have been more explicit upon this Subject, because I do not know but a speedier connection may be thought proper, than I could wish for, on account of the political situation of affairs. Things appear in such a state upon this Side the Water and we receive such accounts from your Side, that I cannot say what will be the result. Col S. is now gone to Paris upon buisness of great concequence, Mr J—n is to return here with him. The mutual conference may produce measures which may perhaps bring you and I together sooner than we are at present aware of. This is communicated in confidence. Let it not pass any further than to Mr C— and Dr T. Should that be the case Col S. will be left here, and I know he will not consent to be left alone. The concequence is easily foreseen. The Book of futurity is wisely closed from our Eyes. If our prospects are built upon a virtuous foundation, it is all we can do towards ensureing their success. My own lot in Life has been attended with so many circumstances, that at my first Sitting out, I could have formd no Idea of, that I did not think it worth my while to object to the present connection of your Neice, because it was probable that She would be seperated from me, and that I could not see what her future destination in life might be. It will feel very hard however to me to part with her, but then, I have not an anxiety with respect to the Man.
     Braintree is much alterd from what it was a few years ago. The circumstances of our Friends and acquaintance are so much changed for the worse that I feel a degree of melancholy when I reflect upon them. Weymouth is lost to me, and I can only think of it as the Tomb of my Ancestors. Whilst there dust sleeps there, I shall feel a respect and veneration for the spot, but the pleasureable Ideas that used once to dilate my Heart when I thought of the Parental smile, and joy which always welcomed me to the Hospitable mansion—are fled—whither are they fled? With my Friends to that Mansion where I humbly hope to join them in some future period without the painfull alloy of a Seperation.
     I cannot thank you enough my dear sister for all your kind care and attention to my Children. Having Friends; who I know tenderly Love me and who take pleasure in manifesting their regard to my Children, I have no anxiety in my absence, but the fear of being troublesome to them. As to your care of my things I know and am fully satisfied with it, do what ever you think best. I did not know I had left an oz of sugar in the House, the Spice I remember. There is an old great coat I wish you would give it to abdee and as to my other Cloaths do with them as you think best. I shall send a trunk by Lyde with some Cloaths which are useless here, but which may serve the children. I shall execute your order, but I felt sorry it did not reach you before I read it in the letter, as I had determined upon it before I heard from you. I wish you would be so good as to give each of my Neices B and L Gauze the best I have, enough for Aprons, and to Miss Polly and B Palmer Tammy enough for skirts, if you think it will be acceptable.
     If you can get linen at Milton take it. I am very sorry you did not before, you know it is an article which will not injure, and is always wanted. Mrs Quincy has written to me for a black Padusoy. I cannot find such a silk as we used to call such, I believe they have quite done making them. I find what we used to call ducapes very good 3 quarters wide at 10 shilling sterling and half a Guiney, but I am totally at a loss to know what to do. You know there is a drawback upon the exportation of Silk by whole sale, which enables the Merchant to sell them as low in America as they can be purchased here. If mrs Quincy could send me word in a baloon I would execute her orders with pleasure. As it is I believe I Shall venture upon sending out the Silk. Yet I should be greatly mortified if it did not Suit. All I can say is that I will do my best, my best respects to her. I shall write you again by Lyde and to the rest of my Friends, to whom you will present my Love and affection. Mr Adams sends his regards—he is much perplexed and much to do—to no purpose—he says, which is not very pleasent you know to one who always wishes to be doing good. But if he cannot make a treaty with this country, I hope he will be able to Effect what our country may find of more importance to them.
     
     
      Adieu my Dear sister and believe me as ever your affectionate Sister
      A A
     
     
      You will keep this letter much to yourself.
     
    